DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 to require that the gas diffusion cathode included a hydrophobic binder and/or filler between the structure and a membrane is sufficient to overcome all grounds of rejection based on the prior art.  
Applicant’s amendments also corrected the noted antecedent basis problems and has thus overcome the rejection under 35 U.S.C. 112(b).
Applicant’s change in priority claim to prior applications 13/934,500 and 13/724,339 to be “continuation-in-part” instead of “continuation” are sufficient to overcome the objection to the specification and the rejection of all claims under 35 U.S.C. 112(a). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,329,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’676 patent provide for each of the claimed limitations (anolyte feed of water and hydrogen halide (claim 2), catholyte of carbon dioxide and an alkali metal bicarbonate (claim 1), cathode gas diffusion electrode (claim 1), applying an electrical potential (claim 1), producing alkali metal formate (claim 4), with one exception: the claims of the ‘676 patent do not expressly claim co-production of a halogen.  However, the anolyte of the ‘676 patent included water and a hydrogen halide, and so one of ordinary skill in the art would have expected the anolyte product to include at least some elemental halogen produced by oxidation of the halide anion.  .  
Conclusion
Note that the instant claims are free from rejections of anticipation and obviousness over the prior art.  The reasons for allowance in patent application no. 14/726,061 (which resulted in U.S. Patent No. 10,329,676) are relevant.  There, the Office noted that the prior art failed to teach the presence of a hydrophobic binder and/or filer located within the gas diffusion cathode at the side of the three-dimensional structure which faced towards the membrane, i.e. between the three-dimensional structure and the membrane.  Note that this prior ‘676 patent also claimed priority to the same provisional application 62/108,407 as the present application does, and thus has the same effective filing date as the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796